Title: Abigail Adams to John Adams, 29 October 1799
From: Adams, Abigail
To: Adams, John


				
					my dearest Friend
					East Chester october 29th 1799
				
				I received last Evening yours of the 25—with a Heart filled with gratitude, for the many Blessings I have enjoyed through the 35 years of our union; I would not look upon a single shade in the picture; for if according to Rousseaus Philosophy, abstinence from what we delight in, is the Epicurism of Reason; I have had my full proportion of enjoyment;
				This day is very fine. I almost regreet to lose it; but as I cannot yet go into the city, I am certainly more comfortably & pleasently situated here than at an Inn. I shall not be any expence to the Family, as I know you would not permit it, yet I had rather the expence should be here, than at an Inn—
				Guion will supply me with a Horse to Kinstone for 12 & half Dollors, and a Boy to bring the Horse back. he does not keep any Stage Horses— I think this is high. he calculates upon 5 days absence of his Horse. I do not know whether I shall be able to do better. Farmer is so lame that I fear he is ruind for Life, tho he walks better than he did— as to getting any more horses unless you were to part with Some you have, it Seems to me you will not know what to do with

them all, and they are a great expence, but you will do as you think best— I am out of conceit of young Horses for journeying, tho this which Brisler bought, is a hardy Hearty eating Horse. I think you will be pleasd with him—
				I make no calculation for going further Southard. my inclination will lead me to Quincy if my Health will permit, as Soon as the Roads are fit for travelling.
				Caroline Eyes are so bad that she is obliged to be shut up in a dark Chamber— the rest of the Family are all well
				I am most affectionatly / Your
				
					A Adams—
				
			